Case 4:20-cv-02078-MWB Document 189-2 Filed 11/20/20 Page 1 of 4




                   Exhibit 
       Case 4:20-cv-02078-MWB Document 189-2 Filed 11/20/20 Page 2 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )


                      DECLARATION OF J. MANLY PARKS
       I, J. Manly Parks, hereby declare as follows:


               1.     I serve as Solicitor for the Delaware County Bureau of

Elections and Voter Registration Commission.


               2.     On October 28 and again on November 1, the Pennsylvania

Department of State (“DOS”) issued guidance requiring county boards of election

to segregate mail-in and absentee ballots received by 8 pm on Election Day

(November 3) from mail-in and absentee ballots received by mail between 8 pm on

Election Day and 5 pm on November 6. Delaware County received that guidance

and immediately segregated the ballots accordingly.



DMEAST #42890223 v1
       Case 4:20-cv-02078-MWB Document 189-2 Filed 11/20/20 Page 3 of 4




               3.     In their Memorandum of Law seeking injunctive relief,

Plaintiffs state that Delaware County “improperly commingled ballots” received

after Election Day with ballots received on or before Election Day. Pl.’s TRO

Mem. (ECF 183), p. 19.


               4.     That statement is false. From the time they were originally

segregated, mail-in and absentee ballots received by Delaware County by mail

after 8 pm on Election Day and before 5 pm on November 6 have remained

segregated from the general population of other mail-in and absentee ballots. They

remain segregated currently.


               5.     On November 19, the Chief Clerk of Delaware County

transmitted our county’s vote tallies to the DOS in a document entitled

“Certification of Computation of Election Results” (the “First Signing

Certification.”) That document is attached hereto as Exhibit A.


               6.     Conclusively demonstrating that Delaware County properly

segregated the ballots in question in accordance with DOS Guidance, the First

Signing Certification contains separate tallies of (1) votes from ballots other than

those received by mail after 8 pm on Election Day and before 5 pm on November 6

and (2) votes from mail-in and absentee ballots received by mail after 8 pm on

Election Day and before 5 pm on November 6.


DMEAST #42890223 v1                        2
       Case 4:20-cv-02078-MWB Document 189-2 Filed 11/20/20 Page 4 of 4




               7.     As reflected in the First Signing Certification, the total number

of votes for Presidential candidates from ballots other than those received by mail

after 8 pm on Election Day and before 5 pm on November 6 was 327,932 (206,423

for Joseph Biden, 118,532 for Donald Trump, and 2,976 for Jo Jorgensen). As

reflected in the First Signing Certification, the total number of votes for

Presidential candidates from the mail-in and absentee ballots received by mail after

8 pm on Election Day and before 5 pm on November 6 was 398 (286 for Joseph

Biden, 107 for Donald Trump, and 5 for Jo Jorgensen.)


               I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.


       Executed this 20th day of November 2020.


                                                /s/ J. Manly Parks
                                                J. Manly Parks
                                                Solicitor for Delaware County Bureau of Elections
                                                and Voter Registration Commission




DMEAST #42890223 v1                         3
